Name: Commission Regulation (EEC) No 323/90 of 6 February 1990 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 2. 90 Official Journal of the European Communities No L 36/7 COMMISSION REGULATION (EEC) No 323/90 of 6 February 1990 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 3845/89 (2), and in particular Article 9 ( 1 ) (a) thereof, Whereas Regulation (EEC) No 2658/87 established a goods nomenclature, hereinafter called the 'combined nomenclature', to meet, at one and the same time, the requirements both of the Common Customs Tariff and of the external trade statistiscs of the Community ; Whereas it has been found that application of Note 2 to Chapter 16 of the combined nomenclature could lead to classification problems for preparations containing liver ; whereas generally in such preparations liver gives them their essential character without, however, predominating in terms of weight, whereas it is necessary, to ensure uniform interpretation and application of the combined nomenclature, to specify the rules for applying Note 2 to Chapter 16 by including an additional note ; Article 1 The combined nomenclature annexed to Regulation (EEC) No 2658/87 is amended as follows : The following text is added in italics to Note 2 to Chapter 16 : Tor preparations containing liver, the provisions of the second sentence shall not apply in determining the subheadings within codes 1601 and 1602.' Article 2 This Regulation shall enter into force six weeks following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 256, 7. 9. 1987, p. 1 . (2) OJ No L 374, 22. 12. 1989, p. 2.